Case 2:18-cv-03353-ADS-ARL Document 31-7 Filed 03/25/19 Page 1 of 3 PageID #: 605




                            EXHIBIT G
 SONY2:18-cv-03353-ADS-ARL
 Case CM/ECF NextGen Version 1.2-Query
                             Document  Attorneys                              Page
                                         31-7 Filed 03/25/19 Page 2 of 3 PageID     1 of 2
                                                                                #: 606


                             Query    Reports     Utilities   Help   Log Out

                l:17-cv-04900-KBF Sadowski v. Richard Gottlieb & Associates, LLC
                                Katherine B. Forrest, presiding
                                   Date filed: 06/28/2017
                                Date terminated: 01/31/2018
                                Date of last filing: 03/09/2018

                                           Attorneys

   Rayminh L Ngo
   Ngo Law Practice and Higbee & Associates
   (of Counsel)
   715 East 3900 South
   Salt Lake City, UT 84107                                          Christopher Sadowski
   (801)-268-2982                                    representing
                                                                     (Plaintiff)
   (888)-257-4118 (fax)
   ray(@ngolawoffice.net
     Assigned: 06/28/2017
     A TTORNEY TO BE NOTICED


   Andrew Scott Rapacke
   The Rapacke Law Group, P.A.
   1836 N. Pine Island Rd.
   Plantation, FL 33322
   (954)-951-0154                                                    Richard Gottlieb &
   (954)-206-0484 (fax)                              representing    Associates, LLC
   andy(@arapackelaw.com                                             (Defendant)
     Assigned: 10/23/2017
     LEAD ATTORNEY
     ATTORNEY TO BE NOTICED


   Jeanne Marie Weisneck
   Law Office of Jeanne M. Weisneck
   29 Broadway, Ste. 1500
  New York, NY 10006
   (212)-581-0990                                                    Christopher Sadowski
                                                     representing
   (212)-581-5897 (fax)                                              (Plaintiff)
  jweisneck.esq(@gniail.com
     Assigned: 10/25/2017
     ATTORNEY TO BE NOTICED


                                      PACER Service Center
                                        Transaction Receipt



https://ecfnysd.uscourts.gov/cgi-bin/qryAttorneys.pl7476740                               3/25/2019
 SDNY CM/ECF NextGen Version 1.2-Query Attorneys                          Page 1 of2
 Case 2:18-cv-03353-ADS-ARL Document 31-7 Filed 03/25/19 Page 3 of 3 PageID #: 607


                            Query   Reports      Utilities     Help   Log Out

                            l:17-cv-03380-ALC Skoogfors v. Allimadi
                                  Andrew L. Carter, Jr, presiding
                                      Date filed: 05/05/2017
                                   Date terminated: 10/12/2017
                                  Date of last filing: 10/13/2017

                                          Attorneys

    Rayminh L Ngo
    Ngo Law Practice and Higbee & Associates (of Counsel)
    715 East 3900 South
    Salt Lake City, UT 84107
                                                                                Leif Skoogfors
    (801)-268-2982                                               representing
                                                                                (Plaintiff)
    (888)-257-4118 (fax)
    ray@ngolawoffice.net
      Assigned: 05/05/2017
      ATTORNEY TO BE NOTICED


    Melissa Pressley
    Pressley PLLC
    167 Park Avenue
    Brooklyn, NY 11205
    718-522-0103                                                                Milton Allimadi
                                                                 representing
    718-705-4397 (fax)                                                          (Defendant)
    MPRESSLEY@PRESSLEYPLLC.COM
     Assigned: 08/16/2017
     LEAD ATTORNEY
     ATTORNEY TO BE NOTICED


    Jeanne Marie Weisneck
    Law Office of Jeanne M. Weisneck
    29 Broadway, Ste. 1500
   New York, NY 10006
                                                                                Leif Skoogfors
    (212)-581-0990                                               representing
                                                                                (Plaintiff)
    (212)-581-5897 (fax)
   jweisneck.esq@gmail.com
      Assigned: 09/14/2017
      A TTORNEY TO BE NOTICED


                                    PACER Service Center
                                      Transaction Receipt
                                         03/25/2019 11:03:49



https://ecfnysd.uscourts.gov/cgi-bin/qryAttomeys.pl7473788                                3/25/2019
